Allowable Subject Matter
	Claims 1-20 are allowed.

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
tracking engine running on a primary controller, the tracking engine configured to receive a plurality of signals from a plurality of satellites; and a space-time adaptive correlator (STAC) engine running on an application-specific controller, the STAC engine configured to: receive initial position data from the tracking engine; receive an initial receiver clock estimate from the tracking engine; construct a spatial hypercube within a spatial coordinate system based on the received initial position data; receive the plurality of signals from the tracking engine; interpolate signal strengths of the plurality of signals to generate a plurality of signal intensity curves; integrate the plurality of signal intensity curves within the spatial hypercube for the initial receiver clock estimate to generate a signal intensity hypercube plot; and determine a receiver position based on the signal intensity hypercube plot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649